EXHIBIT 21 Subsidiaries of American Electric Power Company, Inc. As of December 31, 2012 The voting stock of each company shown indented is owned by the company immediately above which is not indented to the same degree.Subsidiaries not indented are directly owned by American Electric Power Company, Inc. Percentage of Voting Securities Location of Owned by Name of Company Incorporation Immediate Parent American Electric Power Company, Inc. New York American Electric Power Service Corporation New York AEP C&I Company, LLC Delaware AEP Coal, Inc. Nevada AEP Credit, Inc. Delaware AEP Fiber Venture, LLC Virginia AEP Generating Company Ohio AEP Investments, Inc. Ohio AEP Nonutility Funding LLC Delaware AEP Pro Serv, Inc. Ohio AEP Resources, Inc. Ohio AEP T&D Services, LLC Delaware AEP Transmission Holding Company, LLC Delaware AEP Utilities, Inc. Delaware AEP Texas Central Company Texas AEP Texas Central Transition Funding LLC Delaware AEP Texas Central Transition Funding II LLC Delaware AEP Texas Central Transition Funding III LLC Delaware AEP Texas North Company Texas AEP Texas North Generation Company LLC Delaware CSW Energy, Inc. Texas CSW Energy Services, Inc. Delaware AEP Utility Funding LLC Delaware Appalachian Power Company Virginia Cedar Coal Co. West Virginia Central Appalachian Coal Company West Virginia Central Coal Company West Virginia (a) Southern Appalachian Coal Company West Virginia Franklin Real Estate Company Pennsylvania Indiana Michigan Power Company Indiana Blackhawk Coal Company Utah Price River Coal Company, Inc. Indiana Kentucky Power Company Kentucky Kingsport Power Company Virginia Ohio Power Company Ohio AEP Generation Resources Inc. Delaware Cardinal Operating Company Ohio (b) Central Coal Company West Virginia (a) Conesville Coal Preparation Company Ohio Distribution Vision 2010, LLC Delaware (c) Ohio Valley Electric Corporation Ohio (d) Indiana-Kentucky Electric Corporation Indiana Ohio Valley Electric Corporation Ohio (d) Indiana-Kentucky Electric Corporation Indiana Power Tree Carbon Company, LLC Delaware (e) Public Service Company of Oklahoma Oklahoma Southwestern Electric Power Company Delaware Arkansas Coalition for Affordable & Reliable Electricity, LLC Arkansas (f) Dolet Hills Lignite Company, LLC Delaware Oxbow Lignite Company, LLC Delaware (f) Southwest Arkansas Utilities Corporation Arkansas The Arklahoma Corporation Arkansas (g) Wheeling Power Company West Virginia NOTES: (a) Owned 50% by Appalachian Power Company and 50% by Ohio Power Company. (b) Owned 50% by Ohio Power Company and 50% by a nonaffiliated company. (c) Owned 22.9% by Ohio Power Company and 77.1% by nonaffiliated companies. (d) American Electric Power Company, Inc. and Ohio Power Company own 39.2% and 4.3% of the stock, respectively, and the remaining 56.5% is owned by nonaffiliated companies. (e) The remaining 88% is owned by nonaffiliated companies. (f) Owned 50% by Southwestern Electric Power Company and 50% by a nonaffiliated company. (g) Owned 47.6% by Southwestern Electric Power Company and 52.4% by nonaffiliated companies.
